Per Curiam.

By this action in mandamus, relator seeks to compel respondent, Court of Common Pleas of Hamilton County, to hold hearings on his petitions, filed under the Postconviction Eemedy Act, to vacate sentences imposed upon him. The petitions were dismissed by the trial court, without an oral hearing. However, the court made findings of fact and conclusions of law. Eespondent has filed a motion to dismiss relator’s petition.
Eespondent’s motion to dismiss is sustained for the reason that mandamus does not lie to control judicial discretion, and for the further reason that relator has an adequate legal remedy by way of appeal from the trial court’s decision dismissing the petitions.

Petition dismissed.

O’Neill, C. J., Leach, Schneider, Herbert, Duncan, Corrigan and Stern, JJ., concur.
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.